Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 9-12, 14-16, 18-20, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 18, 19, and 20, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein attenuating the ions comprises transmitting ions to the ion trap mass analyser from only some of said plural ion mobility separation cycles and not others” wherein each ion mobility cycle includes pulsing ions into the ion mobility separator; recited together in combination with the totality of particular features/limitations recited therein. The removal of background ions done by Belov (cited) as well as e.g., Guevremont (20050258359) is done for each sample, but for each sample, at least some ions are passed to the analyser (and subsequently detected). Guevremont indicates that some of the ions introduced into the mobility separator are removed, but only while the ions of interest are passed to the detector (¶41). Here, the claims effectively say that there is a pulse of ions introduced where no ions make it through to the analyzer/detector. This is persuasively pointed out in the applicant’s response, at page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881